15 Mich. App. 525 (1969)
166 N.W.2d 608
MICHIGAN TOWING ASSOCIATION, INC.
v.
PUBLIC SERVICE COMMISSION
Docket No. 4,411.
Michigan Court of Appeals.
Decided January 28, 1969.
Mihelich, Elmer & Kendall, for plaintiff.
Snyder, Ewert, Ederer & Parsley, for intervening defendant Rodney B. Pierce.
PER CURIAM:
Plaintiff brought an appeal in the circuit court from an order of defendant denying *526 a motion for rehearing pursuant to § 20, art V of the Motor Carriers Act, as amended, CLS 1961, § 479.20 (Stat Ann 1968 Cum Supp § 22.585). The circuit court entered a judgment dismissing plaintiff's complaint upon a motion by the intervening defendant pursuant to GCR 1963, 209.1. Plaintiff appealed to this Court.
On a review of the statute, we find that the complaint was properly dismissed. The attempted appeal from the defendant's order was not made within the 30-day statutory period. Veterans Airport Service, Inc. v. Commission (1967), 5 Mich App 602. Furthermore, there was no adequate basis for determining the questions presented to the circuit court as required by the statute.
Affirmed.
QUINN, P.J., and McGREGOR and V.J. BRENNAN, JJ., concurred.